       Case 3:16-cv-00622-CWR-FKB Document 196 Filed 04/30/19 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

THE UNITED STATES OF AMERICA                                                           PLAINTIFF

VS.                                                CIVIL ACTION NO.: 3-16-CV-00622-CWR-FKB

THE STATE OF MISSISSIPPI                                                             DEFENDANT

                       THE STATE OF MISSISSIPPI’S MEMORANDUM
                       IN SUPPORT OF GENERAL MOTION IN LIMINE

           The State of Mississippi (State) moves in limine for an order prohibiting the parties from

offering or soliciting any evidence or testimony, or making any statements or arguments, either

directly or indirectly, regarding the following matters:

           1.     Evidence and testimony regarding settlement negotiations and settlement

offers in this case. Under Fed. R. Evid. 408, evidence of settlement offers and of conduct or

statements made in settlement negotiations is inadmissible.          Any such evidence should be

excluded.

           2.     Evidence and testimony regarding any of the individuals in Plaintiff’s sample

who are deceased. Plaintiff conducted a review of a sample of 154 individuals. Four of these

individuals are deceased.        The Parties should be prohibited from offering any evidence,

testimony, argument or other information regarding the deceased individuals.              Any such

evidence is irrelevant under Fed. R. Evid. 402, without foundation in violation of Fed. R. Evid.

602, and substantially more prejudicial than probative under Fed. R. Evid. 403.

           3.     Evidence and testimony regarding any individual that was not included in

Plaintiff’s Clinical Review Team’s (CRT) sample, including             Redacted         and Redacted
Redacted
           . The parties should be prohibited from offering any evidence, testimony, argument or

other information regarding any individuals that were not included in Plaintiff’s sample.


PD.25922081.1
       Case 3:16-cv-00622-CWR-FKB Document 196 Filed 04/30/19 Page 2 of 5



Pursuant to Attachment A of the Case Management Order [Dkt. 39], the parties agreed that

Plaintiff would use a sample of patients from Mississippi’s four state hospitals “to bring clarity

to the population at issue.”1 Plaintiff’s sample population consists of 154 individuals, all of

whom were interviewed by Plaintiff’s CRT.           Plaintiff’s CRT then created expert reports

regarding the 154 person sample. Plaintiff has indicated that it may call       Redacted , a
family member of          Redacted       , and     Redacted         , a family member of Redacted
Redacted
       , at trial.       Redacted        and Redacted are not included in the Plaintiff’s 154

person sample or in Plaintiff’s expert reports. Any evidence regarding individuals outside the

agreed upon sample of 154 individuals is substantially more prejudicial than probative under Fed

R. Evid. 403. Additionally, any such evidence would constitute trial by ambush because it was

not disclosed during the discovery period. Alternatively, the State should be allowed to offer

expert testimony regarding any individuals not disclosed in the sample.

           4.     Evidence and testimony regarding any patients who have been diagnosed

with intellectual and/or developmental disabilities (IDD). The parties should be prohibited

from offering any evidence, testimony, argument or other information regarding IDD. Plaintiff

expressly excluded any claims on behalf of IDD patients from its Complaint, stating “[t]he

United States also made findings related to children with serious mental health conditions and

adults and children with intellectual and/or developmental disabilities. This Complaint does not

address the United States’ claims with regard to these other populations.”2 Any such evidence is

irrelevant under Fed. R. Evid. 402 and substantially more prejudicial than probative under Fed.

R. Evid. 403. Additionally, any such evidence would lead to confusion of the issues.




1 Dkt 39, Case Management Order, p. 6.
2 Dkt. 1, Complaint, pg. 26 n.1.



PD.25922081.1
       Case 3:16-cv-00622-CWR-FKB Document 196 Filed 04/30/19 Page 3 of 5



         5.       Evidence and testimony regarding any children who previously and/or are

currently receiving treatment in Mississippi’s mental health system. The parties should be

prohibited from offering any evidence, testimony, argument or other information regarding any

children who previously and/or are currently receiving services in Mississippi’s mental health

system. Plaintiff expressly excluded any claims on behalf of children from its Complaint, stating

“[t]he United States also made findings related to children with serious mental health conditions

and adults and children with intellectual and/or developmental disabilities. This Complaint does

not address the United States’ claims with regard to these other populations.”3 Any such

evidence is irrelevant under Fed. R. Evid. 402 and substantially more prejudicial than probative

under Fed. R. Evid. 403. Additionally, any such evidence would lead to confusion of the issues.

         6.       Evidence and testimony regarding any witness not disclosed in discovery.

The parties should be prohibited from offering any evidence, testimony, argument or other

information regarding witnesses who were not fully disclosed during discovery. Under Fed. R.

Civ. P. 37, “[i]f a party fails to provide information or identify a witness as required by Rule

26(a) or (e), the party is not allowed to use the information or witness to supply evidence one a

motion, at a hearing, or at a trial, unless the failure was substantially justified or is harmless.”

Offering any such evidence would constitute trial by ambush, is not harmless, and would be

substantially more prejudicial than probative under Fed. R. Evid. 403.

                                              Relief Requested

         For these reasons, the State of Mississippi’s Motion in Limine should be granted.

         This, the 30th day of April, 2019.




3 Dkt. 1, Complaint, pg. 26 n.1.



PD.25922081.1
       Case 3:16-cv-00622-CWR-FKB Document 196 Filed 04/30/19 Page 4 of 5



                                          Respectfully submitted,

                                          PHELPS DUNBAR LLP



                                          BY: /s/ Nash E. Gilmore
                                              Reuben V. Anderson, MB 1587
                                              W. Thomas Siler, MB 6791
                                              James W. Shelson, MB 9693
                                              Nash E. Gilmore, MB 105554
                                              4270 I-55 North
                                              Jackson, Mississippi 39211-6391
                                              Post Office Box 16114
                                              Jackson, Mississippi 39236-6114
                                              Telephone: 601-352-2300
                                              Telecopier: 601-360-9777
                                              Email: andersor@phelps.com
                                                     silert@phelps.com
                                                     shelsonj@phelps.com
                                                     nash.gilmore@phelps.com

                                               Harold Pizzetta, III, MB 99867
                                               Assistant Attorney General
                                               General Civil Division
                                               Walter Sillers Building
                                               550 High Street
                                               Jackson, MS 39201
                                               Telephone: 601-359-3816
                                               Telecopier: 601-359-2003
                                               Email: HPIZZ@ago.state.ms.us

                                               Mary Jo Woods, MB 10468
                                               Special Assistant Attorney General
                                               Mississippi Attorney General’s Office
                                               Walter Sillers Building
                                               550 High Street
                                               Jackson, MS 39201
                                               Telephone: 601-359-3020
                                               Telecopier: 601-359-2003
                                               Email: MWOOD@ago.state.ms.us

                                          Attorneys for the State of Mississippi




PD.25922081.1
       Case 3:16-cv-00622-CWR-FKB Document 196 Filed 04/30/19 Page 5 of 5



                                     CERTIFICATE OF SERVICE

         I certify that on April 30, 2019, I electronically filed this document with the Clerk of the

Court using the ECF system, which sent notification of such filing to all ECF counsel of record

in this action.

                                               /s/ Nash E. Gilmore
                                               NASH E. GILMORE




PD.25922081.1
